Citation Nr: 1415896	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  09-38 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial evaluation for lumbar degenerative disc disease (DDD) and degenerative joint disease (DJD) in excess of 10 percent, prior to February 13, 2012.

2.  Entitlement to an evaluation for lumbar DDD and DJD in excess of 20 percent, on and after February 13, 2012.

3.  Entitlement to an evaluation for generalized anxiety disorder (claimed as posttraumatic stress disorder) in excess of 10 percent.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 2005 to November 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2009 and April 2012 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified at a hearing before the undersigned by videoconference in November 2012.  A transcript of that hearing has been associated with the claims file.
  
The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During the Veteran's November 2012 videoconference hearing, he testified that he had submitted two letters containing relevant testimony regarding his back disorder.  Board Hearing Transcript, at 15.  These letters do not appear to be in the physical or Virtual VA claims file.  As the Veteran implied that these letters contained evidence relevant to his claims, a remand is warranted to determine whether the Veteran has copies of the letters that can be re-submitted or the letters can otherwise be located.

In addition, Note 1 to the General Rating Formula for Diseases and Injuries of the Spine provides that associated objective neurologic abnormalities, including bowel impairment, should be evaluated separately under an appropriate diagnostic code.  The Veteran indicated during the Board hearing that he had bowel impairment.  Hearing Transcript, at 7.  While the Veteran is competent to state his observations regarding bowel issues, the question of whether bowel impairment is related to the service connected back disorder appears to be a medical question that should be answered by a health care professional.  A new VA examination, which focuses on neurologic abnormalities, including bowel impairment, and whether they are related to the service connected back disorder, is therefore warranted. 

In addition, in April 2012, the RO issued a rating decision denying the Veteran's claim for an increased rating for generalized anxiety disorder.  In July 2012, the Veteran submitted a notice of disagreement with this decision.  It does not appear that a Statement of the Case (SOC) has yet been issued in response to the notice of disagreement.  A remand is necessary for issuance of a SOC on the issue of entitlement to an increased rating for generalized anxiety disorder.  See 38 C.F.R. § 19.9(c) (2013), codifying Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate steps to locate the letters from the Veteran and his girlfriend to which he referred on page 15 of the Board hearing transcript.  If the letters cannot be located, notify the Veteran that the letters he referenced on page 15 of the Board hearing transcript do not appear to be in the claims file, and that if he has copies of these letters, he should resubmit them.  If he does not have copies, he should either submit new letters or summaries of the letters to which he referred.

2.  After the above development has been completed and all records associated with the claims file, the Veteran should be afforded a new VA examination that focuses on whether he has associated objective neurologic abnormalities related to his back disorder, to include the bowel impairment to which he referred on page 6 of the Board hearing transcript.  The examiner should consider the Veteran's lay testimony as to bowel impairment and offer an opinion as to whether any such impairment is related to the service connected back disorder.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  The rationale for all opinions expressed must be provided.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Send the Veteran an SOC in response to his disagreement with the denial of entitlement to an increased rating for generalized anxiety disorder.  Advise him that he still needs to file a timely substantive appeal in response to the SOC to perfect an appeal to the Board concerning this claim.  38 C.F.R. §§ 20.200, 20.302(b) (2013).  Also advise him of the time limit for perfecting the appeal of this claim.  Only if he perfects an appeal of this additional claim should it be returned to the Board for further consideration.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other

	(CONTINUED ON NEXT PAGE)


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


